DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/15/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejection of claim 7 over Juul, Ribeiro, and Harada has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 2, and 4-7
Withdrawn claims: 				8-16
Previously cancelled claims: 		3
Newly cancelled claims:			7
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1, 2, and 4-6
Currently rejected claims:			1, 2, and 4-6
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the phrase "other physical and sensory characteristics of dairy-based milk and white chocolate" renders the claim indefinite because the claim includes elements not actually disclosed, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (JP 2012050423; Google translation relied on for citations) in view of Ribeiro (Ribeiro et al., “Crystallization modifiers in lipid systems”, 2015, Journal of Food Science and Technology, 52(7), pages 3925-3946; previously cited by Examiner).
Regarding claim 1, Fujinami teaches a plant-based chocolate that is dairy-free, egg-free, tree nut-free, coconut-free, peanut-free, soy-free, gluten-free, grain-free, and preservative-free (corresponding to a chocolate composition comprising chocolate and sesame paste [0010] wherein the chocolate is a pure chocolate dough [0019], chocolate dough [0021], or semi-chocolate dough [0023]) comprising: sesame paste ([0010]); and 
However, Ribeiro teaches polymorph form V is desirable in the production of chocolates with good physical and sensory characteristics (page 3928, column 2, paragraph 2 – page 3929, column 1, paragraph 1) which includes a melting sensation in the mouth and solidity at room temperature (page 3930, column 1, paragraph 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the chocolate of Fujinami by making it of polymorph form V as taught by Ribeiro.  Since Fujinami teaches a chocolate having a melting point substantially equivalent to that of dairy-based chocolate ([0008]) and is solid at room temperature and softens or melts at temperature of 30°C or higher ([0013]) which means it melts in the mouth of the consumer, a skilled practitioner would be motivated to consult an additional reference such as Ribeiro in order to determine a suitable polymorph form for chocolates having 
Regarding claim 5, Fujinami teaches the invention as disclosed above in claim 1, including the chocolate product comprises 0.5-15% sesame paste based on the overall product weight ([0010]), which overlaps the claimed concentration.
Regarding claim 6, Fujinami teaches the invention as disclosed above in claim 1, including the chocolate dough used to make the chocolate product comprises at least 18% cocoa butter ([0019], [0021]) or at least 3% cocoa butter ([0023]).  It also teaches that the chocolate product comprises 0.5-15% sesame paste based on the overall product weight ([0010]) and that the overall chocolate product comprises of only the chocolate dough and sesame paste (corresponding to the total of the chocolate and sesame paste is 100% by weight) ([0033]).  Therefore, the amount of cocoa butter in the total chocolate product includes amounts which overlap the claimed concentration.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (JP 2012050423; Google translation relied on for citations) in view of Ribeiro (Ribeiro et al., “Crystallization modifiers in lipid systems”, 2015, Journal of Food Science and Technology, 52(7), pages 3925-3946; previously cited by Examiner) as applied to claim 1 above, as evidenced by Schimmel (US 5,529,802; previously cited by Examiner).
Regarding claim 2, Fujinami teaches the invention as disclosed above in claim 1, including sesame seeds used to make the sesame paste contain 45-63% oil ([0026]) and that oil is removed from the sesame paste so that the total weight of the resulting sesame paste is 10-30% less than the total weight of the sesame paste prior to removal ([0003]).  .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (JP 2012050423; Google translation relied on for citations) in view of Ribeiro (Ribeiro et al., “Crystallization modifiers in lipid systems”, 2015, Journal of Food Science and Technology, 52(7), pages 3925-3946; previously cited by Examiner) as applied to claim 1 above, in view of Malvern (“Controlling powder bulk density by optimizing particle size and shape distribution”, 2016, Malvern Panalytical, https://www.malvernpanalytical.com/en/learn/events-and-training/webinars/W161006PowderParticleSizeShape; previously cited by Examiner).
Regarding claim 4, Fujinami teaches the invention as disclosed above in claim 1, including the sesame component is sesame paste ([0010]).  The prior art does not teach the bulk density of the solid part of the sesame component is about 0.1-0.3 g/mL.
However, Malvern teaches that particle size and shape distribution influence bulk density (page 1, paragraph 3).
As bulk density of the solid part of the sesame component is a variable that can be modified, among others, by adjusting particle size and shape, bulk density would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed bulk density cannot be considered critical.  Accordingly, one of ordinary skill In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claim 1: Applicant amended claim 1 to fully address the rejection as described in the previous Office Action; however, amended claim 1 stands rejected for the reason described above.

Claim Rejections – 35 U.S.C. §103 of claims 1 and 5-7 over Juul, Ribeiro, and Harada:  Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to require the plant-based chocolate be dairy-free, egg-free, tree nut-free, coconut-free, peanut-free, soy-free, gluten-free, grain-free, and preservative-free and for the sesame component to comprise about 1-65% by weight of 
However, in the new grounds of rejection, the features of amended claim 1 are taught by the combination of Fujinami and Ribeiro while Juul no longer serves as prior art.  Fujinami teaches a plant-based chocolate that is dairy-free, egg-free, tree nut-free, coconut-free, peanut-free, soy-free, gluten-free, grain-free, and preservative-free (corresponding to a chocolate composition comprising chocolate and sesame paste [0010] wherein the chocolate is a pure chocolate dough [0019], chocolate dough [0021], or semi-chocolate dough [0023]) comprising: sesame paste ([0010]); and cacao butter ([0019], [0021],[0023]).  Since Fujinami does not teach its plant-based chocolate to be polymorph form V, Ribeiro is used as a secondary reference to teach that polymorph form V is desirable in the production of chocolates with good physical and sensory characteristics (page 3928, column 2, paragraph 2 – page 3929, column 1, paragraph 1).
Applicant stated that MPEP 2144.05 instructs that applicants can rebut a prima facie case of obviousness by showing the criticality of the range.  Applicant argued that the criticality of the macronutrient composition having an average protein to fat ratio of about 3:2 by weight as claimed to achieve proper chocolate crystallization at polymorph form V was shown and that the Office has not presented any further evidence to show that such a feature would be obvious as a design choice (Applicant’s Remarks, page 9, paragraphs 3-4).
However, neither the present specification nor applicant’s remarks have shown the criticality of the claimed average protein to fat ratio.  In Examples 1 and 2 of the present specification, which sought to make plant-based chocolate that was equivalent to dairy-based white chocolate and milk-chocolate, only sesame flour having an average protein to fat ratio of 3:2 and a bulk density of 0.17±0.03 g/ml was used.  There was no 
Applicant argued that Ribeiro does not remedy the deficiencies of Juul as it merely provides a literature review of the different crystallization forms of fat and cocoa butter which is a known phenomenon for someone skilled in the art.  Applicant argued that the sesame flour of Harada cannot be used to replace the sesame oil in the composition of Juul due to its lower fat content.  Applicant stated that the examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference in order to stitch together a finding of obviousness (Applicant’s Remarks, page 10, paragraphs 1-6).
However, in the new grounds of rejection, Ribeiro is still merely relied on to teach the desirability of chocolate at a polymorph form V as is well-known in the art while Harada no longer serves as prior art.  Since the features of amended claim 1 are fully taught by the combination of Fujinami and Ribeiro in the new grounds of rejection, Applicant’s arguments are moot and the rejection of claim 1 stands as written herein.  Due to the cancelation of claim 7, its rejection is moot.

Claim Rejections – 35 U.S.C. §103 of claim 2 over Juul, Ribeiro, and Harada as evidenced by Schimmel:  Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Juul does not teach the claimed plant-based chocolate for the aforementioned reasons.  Applicant stated that Ribeiro does not remedy the deficiencies of Juul as it merely provides a literature review of the different crystallization forms of 
However, in the new grounds of rejection, the features of claim 2 are taught by Fujinami and Ribeiro as evidenced by Schimmel while Juul and Harada no longer serve as prior art.  In the current rejection of claim 2, Schimmel is still relied on for its disclosure regarding protein content of sesame seeds.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 
Claim Rejections – 35 U.S.C. §103 of claim 4 over Juul, Ribeiro, Harada and Malvern:  Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Juul does not teach the claimed plant-based chocolate for the aforementioned reasons.  Applicant stated that Ribeiro does not remedy the deficiencies of Juul as it merely provides a literature review of the different crystallization forms of fat and cocoa butter which is a known phenomenon for someone skilled in the art.  Applicant stated that the examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference in order to stitch together a finding of obviousness.  Applicant also stated that the examiner may not use hindsight to reconstruct the claims invention.  Applicant argued that the sesame flour of Harada cannot be used to replace the sesame oil in the composition of Juul due to its lower fat content.  Applicant stated that Malvern cannot remedy the deficiencies of Juul.  Applicant stated that the examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference in order to stitch together a finding of obviousness.  Applicant also stated that the examiner may not use hindsight to reconstruct the claimed invention (Applicant’s Remarks, page 14, paragraph 3 – page 16, paragraph 3).  
However, in the new grounds of rejection, the features of claim 4 are taught by Fujinami, Ribeiro, and Malvern while Juul and Harada no longer serve as prior art.  In the current In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since Juul and Harada no longer serve as prior art in the new grounds of rejection, Applicant’s arguments are moot and the rejection of claim 4 stands as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791